DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 12/30/2021.
Claims 1-4 and 6-10 are pending. Claim 5 is canceled. Claims 1 and 8 are amended.
	The previous rejection of claims 8-10 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment. 
The previous rejection of claims 1-4 and 6-7 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-4 and 6-7, the claims have been amended to include the allowable subject matter of claim 5.
The closest prior art Xiang et al (CN 107497372), discloses a substantial portion of the applicant invention, however, does not disclose teach or suggest to one with ordinary skill to modify the invention,  wherein the gas phase feed unit comprises: a gas raw material buffer tank, for storing hydrogen; a compressor, connected to the gas raw material buffer tank for providing power for the transportation of the hydrogen; a gas feed preheater, connected to the compressor for preheating the hydrogen transported by the compressor such that the heavy oil reaches a specified temperature, the gas 
With respect to claims 8-10, the closest prior art Xiang discloses a system for a hydrogenation reactor, comprising:
a liquid phase feed (feed inlet 1, see figure 1 and page 8/17, Mode of Execution, 1St paragraph of the English translation of (CN 107497372));
a gas phase feed (hydrogen mouth 3, see figure 1 and page 8/17, Mode of Execution, 1°t paragraph of the English translation of (CN 107497372));
at least one micro-interface generator (micro-gas bubble generator, 16, see figure 1 and page 8/17, Mode of Execution, 1° paragraph of the English translation of (CN 107497372)), connected to the liquid phase feed and gas feed (see figure 1 and page 8/17, Mode of Execution, 1° paragraph of the English translation, liquid feed flows over micro-interface generator (16)), such that hydrogen is broken to form micro-bubbles with a diameter greater than or equal to 1 micron (1 um) and up to 1000 micron (1 mm) (see page 11/17 lines 1-5) (English translation of (CN 107497372)),;
a fixed bed reactor (catalyst bed 6) connected to the micro-interface generator for loading the gas-liquid emulsion and providing a space for the feed and microbubbles to 
Xiang does not teach or suggest to one with ordinary skill in the art at the time of filing the explicit control steps 5-7 cited in the process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUAN C VALENCIA/Examiner, Art Unit 1771                                                                                                                                                                                                        
/Randy Boyer/
Primary Examiner, Art Unit 1771